*177ORDER
PER CURIAM:
Defendant’s motion to dismiss plaintiff’s appeal is granted. Reason: The district court’s computation of interest in its amended judgment of February 21, 1973, is correct. Authority: Stockton Theatres, Inc., v. Palermo, 55 Cal.2d 439, 11 Cal.Rptr. 580, 582, 360 P.2d 76, specifically the following rule: “* * * when a judgment is reversed on appeal the new award subsequently entered by the trial court can bear interest only from the date of entry of such new judgment.” Rationale: As tort claims do not bear interest until the amount of damages is determined by judgment, the additional award of $65,759.51 bears interest only from the date of the judgment therefor, February 21, 1973.
Defendant’s motion to assess damages against plaintiff for a frivolous appeal is denied. Reason: We choose not to exercise this discretionary power in this case as these successive appeals and applications are, in our view, the product of misdirected efforts flowing from the misguided judgment of plaintiff’s counsel.